Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
The prior art cited herein, including those cited in IDS dated 22 April 2021, fails to disclose in combination a first combustion gas preheater arranged in the combustion gas channel for transferring heat to the combustion gas; a second combustion gas preheater arranged in the combustion gas channel; and a steam extraction line attached in flow connection with the second combustion gas preheater and with the superheating path in a location upstream of the last superheater for conveying steam from the superheating path to the second combustion gas preheater so as to transfer heat from the steam to the combustion gas in the second combustion gas preheater.  The closest reference is US 2016/0061102 that discloses a fluidized bed boiler plant comprising a furnace, water-steam cycle, combustion gas heater, but does not disclose a second combustion gas preheater arranged in the combustion gas channel; and a steam extraction line attached in flow connection with the second combustion gas preheater and with the superheating path in a location upstream of the last superheater for conveying steam from the superheating path to the second combustion gas preheater so as to transfer heat from the steam to the combustion gas in the second combustion gas preheater.  It would not have been obvious to modify US 2016/0061102 to come up with the claimed invention without impermissible hindsight reconstruction.




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/29/2021